 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                                   DISTRICT OF NEVADA

 7 MARCUS SHARIF MCNEAL,                               Case No.: 2:19-cv-00151-RFB-GWF

 8                Petitioner,
                                                                      ORDER
 9 v.

10 JERRY HOWELL, et al.,

11             Respondents.

12

13         Petitioner Marcus Sharif McNeal has submitted another petition for a writ of

14 habeas corpus (ECF No. 1-1). He has not submitted an application to proceed in forma

15 pauperis or paid the filing fee. Thus, this action has not been properly commenced. 28

16 U.S.C. § 1915(a)(2) and Local Rule LSR1-2.

17         Moreover, McNeal has already filed at least two habeas petitions that challenge

18 the same judgment of conviction—C-288873-1—in this court. (See case nos. 2:16-cv-

19 01618-JAD-GWF; 2:17-cv-2589-RFB-CWH).

20         28 U.S.C. § 2244(3)(A) provides: “[b]efore a second or successive application

21 permitted by this section is filed in the district court, the applicant shall move in the

22 appropriate court of appeals for an order authorizing the district court to consider the

23 application.” Where a petition has been dismissed with prejudice as untimely or
 1 because of procedural default, the dismissal constitutes a disposition on the merits and

 2 renders a subsequent petition second or successive for purposes of 28 U.S.C. § 2244.

 3 McNabb v. Yates, 576 F.3d 1028, 1029-1030 (9th Cir. 2009); Henderson v. Lampert,

 4 396 F.3d 1049, 1053 (9th Cir. 2005).

 5         In fact, McNeal’s earlier-filed 2016 petition is currently pending before this court

 6 (2:16-cv-01618-JAD-GWF). This petition, therefore, is duplicative and/or a second or

 7 successive habeas corpus petition. Henderson v. Lampert, 396 F.3d 1049, 1053 (9th

 8 Cir. 2005). Accordingly, this petition shall be dismissed as improperly commenced and

 9 second and successive.

10         Reasonable jurists would not find this conclusion to be debatable or wrong, and

11 the court will not issue a certificate of appealability.

12         IT IS THEREFORE ORDERED that the Clerk shall DETACH and FILE the

13 petition (ECF No. 1-1).

14         IT IS FURTHER ORDERED that the petition is DISMISSED as improperly

15 commenced and a successive petition.

16         IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

17         IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel

18 (ECF No. 2) and motion for evidentiary hearing (ECF no. 3) are both DENIED as moot.

19         IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly

20 and close this case.

21
           DATED: February 26, 2019.
22                                                     _________________
                                                       RICHARD F. BOULWARE, II
                                                       UNITED STATES DISTRICT JUDGE
23



                                                   2
